Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-11, 13-21 are subject to examination.  Claim 12 is cancelled.

Claim Limitation Interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 USC § 112, Sixth Paragraph

Claim 1 contains, structural modifiers, “hardware computing device”, “graphical user interface”, and “portal module”. Portal (software) Portal is a term, generally synonymous with gateway, for a World Wide Web site that is or proposes to be a major starting site for users when they get connected to the Web or that users tend to visit as an anchor site. Hence, Claim 1 limitations, “a hardware computing device configured to”, “graphical user interface configure to”, “a portal module configured to” are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 19 limitations, “means for aggregating”, “means for monitoring”, “means for detecting”, “means for displaying”, “means for revoking”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means”,  coupled with functional language “aggregating/monitoring/detecting/displaying” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier (For example, structural modifiers of claim 1, “hardware computing device”, “graphical user interface”).
Claim 20 limitations, “means for revoking”, “means for updating”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 19, 20, has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
para 155 of the specification implements the claimed means for aggregating of claim 19:
[0155] A means for aggregating a user's data from a first plurality of third-party service providers 108 over a data network 106 for the user to access through a second plurality of third-party service providers 108, in various embodiments, may include one or more of a hardware device 102, 110, a backend server 110, a mobile computing device 102, a processor (e.g., a central processing unit (CPU), a processor core, a field programmable gate array (FPGA) or other programmable logic, an application specific integrated circuit (ASIC), a controller, a microcontroller, and/or another semiconductor integrated circuit device), a network interface, a mobile hardware device 102, an HDMI or other electronic display dongle, a hardware appliance or other hardware device, other logic hardware.
para 156 of the specification implements the claimed means for monitoring of claim 19:
 [0156] A means for monitoring electronic credentials of a user used by the hardware computing device 102, 110 to download the user's data, in various embodiments, may include one or more of a hardware device 102, 110, a backend server 110, a mobile computing device 102, a processor (e.g., a central processing unit (CPU), a processor core, a field programmable gate array (FPGA) or other programmable logic, an application specific integrated circuit (ASIC), a controller, a microcontroller, and/or another semiconductor integrated circuit device), a network interface, a hardware appliance or other hardware device, other logic hardware.
para 158 of the specification implements the claimed means for displaying of claim 19 and means for displaying of claim 20.
 [0158] A means for displaying in a graphical user interface a listing of multiple third-party service providers 108, in various embodiments, may include one or more of a hardware device 102, 110, a backend server 110, a mobile computing device 102, a processor (e.g., a central processing unit (CPU), a processor core, a field programmable gate array (FPGA) or other programmable logic, an application specific integrated circuit (ASIC), a controller, a - 55 - Docket No.: 3552.2.40 microcontroller, and/or another semiconductor integrated circuit device), a network interface, an HDMI or other electronic display dongle, an electronic display screen, a hardware appliance or other hardware device, other logic hardware.  
para 157 of the specification implements the claimed means for detecting of claim 19:
[0157] A means for detecting similar electronic credentials for the same third-party service provider 108 being used on behalf of multiple third-party service providers 108 from a second plurality, in various embodiments, may include one or more of a hardware device 102, 110, a backend server 110, a mobile computing device 102, a processor (e.g., a central processing unit (CPU), a processor core, a field programmable gate array (FPGA) or other programmable logic, an application specific integrated circuit (ASIC), a controller, a microcontroller, and/or another semiconductor integrated circuit device), a network interface, a hardware appliance or other hardware device, or other logic hardware.
para 159 of the specification implements the claimed means for revoking of claims 19 and 20:
[0159] A means for revoking authorization of aggregation of data from one or more of multiple third-party service providers 108 in response to a first user input from a user in the graphical user include one or more of a hardware device 102, 110, a backend server 110, a mobile computing device 102, a processor (e.g., a central processing unit (CPU), a processor core, a field programmable gate array (FPGA) or other programmable logic, an application specific integrated circuit (ASIC), a controller, a microcontroller, and/or another semiconductor integrated circuit device), a network interface, a hardware appliance or other hardware device, and/or other logic hardware. 
para 160 of the specification implements the claimed means for updating of claim 20:
[0160] A means for updating similar electronic credentials for one or more of multiple third-party service providers 108 in response to receiving an updated password from a user in a graphical user interface, in various embodiments, may include one or more of a hardware device 102, 110, a backend server 110, a mobile computing device 102, a processor (e.g., a central processing unit (CPU), a processor core, a field programmable gate array (FPGA) or other programmable logic, an application specific integrated circuit (ASIC), a controller, a microcontroller, and/or another semiconductor integrated circuit device), a network interface, a hardware appliance or other hardware device, and/or other logic hardware.  
Applicant’s remarks dated 9/15/20, “Applicant acknowledges the Office Action’s interpretation.”, are noted. 


Claim Rejections - 35 USC § 112
Claims 1-9, 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1-9, 19-21 failing to particularly point out and distinctly claim the subject matter:
Claim 1 and 19, last line, recite “authorization of aggregation”, It is not apparent aggregation of what? is claimed.
Claims 2-9, 20, 21 are dependent claims and hence subject to same rejections.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 8, 9, are rejected under 35 U.S.C. 103 as being unpatentable over Theurer et al., 2015/0026049, Visa International Service Association in view of Kanov et al., 2016/0050193 and Tschofenig et al., 2017/0359338.
Referring to claim(s) 1, Theurer-Visa discloses an apparatus, comprising:
a hardware computing device configured to aggregate a user’s data (aggregate user data, para 139, integrate user information) from a first plurality of third-party service providers (Nordstrom, Gap, service providers, figure 12a) over a data network for the user to access through a second plurality of third-party service providers (Fedex, UPS, para 155, amazon, Verizon, figure 12a);

    PNG
    media_image1.png
    513
    812
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    571
    430
    media_image2.png
    Greyscale

a portal module configured to monitor electronic credentials of the user used by the hardware computing device (application/portal para 61, to monitor payment methods 1210, Permissions, 1225, figure 12B, credential, figure 8a) to download the user’s data and configured to detect electronic credentials for the same third-party service provider from the first plurality being used for multiple third-party service providers from the second plurality (user credentials for the similar service provider, para 139, 63);  
Allow/permit authorization of aggregation of data using the electronic credentials from the multiple third-party service provider in response to a user selecting, within a graphical user interface, the multiple third-party services provider to allow/permit authorization of aggregation (figure 12, user selection of 1205 for the service provider(s), user selection of 1225 for permission(s) for the selected service provider(s), Unselecting permission(s) by user cancel the authorization, para 139, 63)

    PNG
    media_image3.png
    565
    757
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    559
    802
    media_image4.png
    Greyscale

Theurer-Visa does not specifically mention about, which is well-known in the art, which Kanov discloses, Similar electronic credentials, (same user credentials for multiple third-party service providers, without having to repeat the same change with each third part service provider, para 5, 50). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Theurer-Visa to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide convenience to the user for communicating with multiple third party service providers. Having similar credentials for authentication with multiple third party service providers would all the user to access information without repeating the same change with each third party service provider, para 5, 50.  
Kanov also discloses to detect the similar electronic credentials as similar in response to a username of the similar electronic credentials matching (Similar electronic credentials, same user credentials for [0027] The authentication device 23 then performs a search to identify available service providers/resources and displays information regarding one or more available service providers/resources on the user interface for selection by the user.  The known service providers information may be displayed together with the identified service providers information or instead of the identified service providers information.  In another embodiment, the user can enter the details of a required service provider 27 via the user interface. [0044] Following consent being granted, the authentication device may store information about whom the consent was granted with so that it is easier for the user to keep track of actions and to revoke given consent later, if required.  Since explicit consent for any actions taken by the service provider is required from the user, the user can later be confident that their data is only sent to parties that have previously been approved by the user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Theurer-Visa to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing revoking/terminating of the authorization/authentication that was provided by the user. Since explicit consent for any actions taken by the service provider is required from the user, the user can later be confident that their data is only sent to parties that have previously been approved by the user, para 44, 27.

Referring to claim(s) 2, Theurer-Visa also discloses wherein the portal module is configured to monitor the electronic credentials in response to the user providing the electronic credentials to the graphical user interface to detect the electronic credentials (when user provides the credentials, figure  

Referring to claim(s) 8, Theurer-Visa also discloses wherein the hardware computing device comprises a backend server computing device, para 310.

Referring to claim(s) 9, Theurer-Visa also discloses wherein the hardware computing device comprises a mobile computing device of the user, para 39.

Claim(s) 10, 11, 17, 18, 19, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Theurer-Visa in view of Kanov, and Bocanegra Alvarez, and Tschofenig.
Referring to claim(s) 10, Theurer-Visa discloses an apparatus, comprising:
a hardware computing device configured to aggregate a user’s data (aggregate user data, para 139, integrate user information) from a first plurality of third-party service providers (Nordstrom, Gap, service providers, figure 12a) over a data network for the user to access through a second plurality of third-party service providers (shipping carriers Fedex, UPS, para 155, amazon, Verizon, figure 12a);

    PNG
    media_image1.png
    513
    812
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    571
    430
    media_image2.png
    Greyscale

a portal module configured to monitor electronic credentials of the user used by the hardware computing device (application/portal para 61, to monitor payment methods 1210, Permissions, 1225, figure 12B, credential, figure 8a) to download the user’s data and configured to detect electronic credentials for the same third-party service provider from the first plurality being used for multiple third-party service providers from the second plurality (user credentials for the similar service provider, para 139, 63); and 

    PNG
    media_image3.png
    565
    757
    media_image3.png
    Greyscale

a graphical user interface configured to display a listing of the multiple third-party service providers (figure 16, figure 12a) with user interface elements allowing the user to allow/permit authorization of aggregation of data from the third-party service provider (regarding access, Nordstrom, cancel amazon, figure 16) and to update the electronic credentials for the third-party service provider (update 1602 figure 16 new expiry date, figure 16);
Allow/permit authorization of aggregation of data using the electronic credentials from the multiple third-party service provider in response to a user selecting, within a graphical user interface, the multiple third-party services provider to allow/permit authorization of aggregation (figure 12, user selection of 1205 for the service provider(s), user selection of 1225 for permission(s) for the selected service provider(s), Unselecting permission(s) by user cancel the authorization, para 139, 63)


    PNG
    media_image4.png
    559
    802
    media_image4.png
    Greyscale

Theurer-Visa does not specifically mention about, which is well-known in the art, which Kanov discloses, Similar electronic credentials, (same user credentials for multiple third-party service providers, without having to repeat the same change with each third part service provider, para 5, 50). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Theurer-Visa to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide convenience to the user for communicating with multiple third party service providers. Having similar credentials for authentication with multiple third part service providers would all the user to access information without repeating the same change with each third party service provider, para 5, 50.  
Kanov also discloses to detect the similar electronic credentials as similar in response to a username of the similar electronic credentials matching (Similar electronic credentials, same user credentials for 
Theurer-Visa, Bocanegra and Kanov do not specifically mention about, which is well-known in the art, which Tschofenig discloses, revoking authorization of aggregation of data[0027] The authentication device 23 then performs a search to identify available service providers/resources and displays information regarding one or more available service providers/resources on the user interface for selection by the user.  The known service providers information may be displayed together with the identified service providers information or instead of the identified service providers information.  In another embodiment, the user can enter the details of a required service provider 27 via the user interface. [0044] Following consent being granted, the authentication device may store information about whom the consent was granted with so that it is easier for the user to keep track of actions and to revoke given consent later, if required.  Since explicit consent for any actions taken by the service provider is required from the user, the user can later be confident that their data is only sent to parties that have previously been approved by the user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Theurer-Visa to implement these 

Referring to claim(s) 20, Theurer-Visa also discloses means for revoking authorization of aggregation of data (remove access, Nordstrom, cancel amazon, etc., figure 16) from the multiple third-party service provider (figure 16, figure 12a) in response to a first user input from the user in the graphical user interface (user selection of Nordstrom , amazon, etc., figure 16, figure 12a); and means for updating the electronic credentials for the multiple third-party service provider in response to receiving an updated password from the user in the graphical user interface (update of credentials, also 1602 figure 16 new expiry date, figure 16). Kanov also discloses, Similar electronic credentials, (same user credentials for multiple third-party service providers, without having to repeat the same change with each third part service provider, para 5, 50).

Referring to claim 21, Theurer-Visa also discloses means for displaying in a graphical user interface a listing of the multiple third-party service providers (figure 16, figure 12a).

Referring to claim(s) 11, Theurer-Visa also discloses wherein the portal module is configured to monitor the electronic credentials in response to the user providing the electronic credentials to the graphical user interface to detect the electronic credentials (when user provides the credentials, figure 8a). Kanov also discloses similar electronic credentials, (same user credentials for multiple third-party service providers, 20160050193, para 5, 50). 

Referring to claim(s) 17, Theurer-Visa also discloses wherein the hardware computing device comprises a backend server computing device, para 310.

Referring to claim(s) 18, Theurer-Visa also discloses wherein the hardware computing device comprises a mobile computing device of the user, para 39.

Referring to claim(s) 19, Theurer-Visa discloses an apparatus, comprising:
a hardware computing device configured to aggregate a user’s data (aggregate user data, para 139, integrate user information) from a first plurality of third-party service providers (Nordstrom, Gap, service providers, figure 12a) over a data network for the user to access through a second plurality of third-party service providers (Fedex, UPS, para 155, amazon, Verizon, figure 12a);

    PNG
    media_image1.png
    513
    812
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    571
    430
    media_image2.png
    Greyscale

a portal module configured to monitor electronic credentials of the user used by the hardware computing device (application/portal para 61, to monitor payment methods 1210, Permissions, 1225, figure 12B, credential, figure 8a) to download the user’s data and configured to detect electronic credentials for the same third-party service provider from the first plurality being used for multiple third-party service providers from the second plurality (user credentials for the similar service provider, para 139, 63); and 

    PNG
    media_image3.png
    565
    757
    media_image3.png
    Greyscale

a graphical user interface configured to display a listing of the multiple third-party service providers (figure 16, figure 12a) with user interface elements allowing the user to allow/permit authorization of aggregation of data from the third-party service provider (regarding access, Nordstrom, cancel amazon, figure 16) and to update the electronic credentials for the third-party service provider (update 1602 figure 16 new expiry date, figure 16);
Allow/permit authorization of aggregation of data using the electronic credentials from the multiple third-party service provider in response to a user selecting, within a graphical user interface, the multiple third-party services provider to allow/permit authorization of aggregation (figure 12, user selection of 1205 for the service provider(s), user selection of 1225 for permission(s) for the selected service provider(s), Unselecting permission(s) by user cancel the authorization, para 139, 63)


    PNG
    media_image4.png
    559
    802
    media_image4.png
    Greyscale

Theurer-Visa does not specifically mention about, which is well-known in the art, which Kanov discloses, Similar electronic credentials, (same user credentials for multiple third-party service providers, without having to repeat the same change with each third part service provider, para 5, 50). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Theurer-Visa to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide convenience to the user for communicating with multiple third party service providers. Having similar credentials for authentication with multiple third part service providers would all the user to access information without repeating the same change with each third party service provider, para 5, 50.  
Kanov also discloses to detect the similar electronic credentials as similar in response to a username of the similar electronic credentials matching (Similar electronic credentials, same user credentials for 
Theurer-Visa, Bocanegra and Kanov do not specifically mention about, which is well-known in the art, which Tschofenig discloses, means for revoking authorization of aggregation of data [0027] The authentication device 23 then performs a search to identify available service providers/resources and displays information regarding one or more available service providers/resources on the user interface for selection by the user.  The known service providers information may be displayed together with the identified service providers information or instead of the identified service providers information.  In another embodiment, the user can enter the details of a required service provider 27 via the user interface. [0044] Following consent being granted, the authentication device may store information about whom the consent was granted with so that it is easier for the user to keep track of actions and to revoke given consent later, if required.  Since explicit consent for any actions taken by the service provider is required from the user, the user can later be confident that their data is only sent to parties that have previously been approved by the user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Theurer-Visa to implement these .

Claims 3, is rejected under 35 U.S.C. 103 as being unpatentable over Theurer-Visa in view of Kanov and Tschofenig.
Referring to claim 3, Theurer-Visa also discloses a graphical user interface, a graphical user interface displaying a listing of the multiple third-party service providers (figure 16, figure 12a) with user interface elements allowing the user to update the electronic credentials for the multiple third-party service provider (update 1602 figure 16 new expiry date, figure 16).

Claims 4, 7, are rejected under 35 U.S.C. 103 as being unpatentable over Theurer-Visa in view of Kanov, Tschofenig, Alvarez and Wu 2013/0198521.
Referring to claim 4, Theurer-Visa also discloses providing the electronic credentials separately to an interface of a third-party service provider associated with the electronic credentials (different credentials, para 63).  Theurer-Visa, Kanov and Tschofenig do not specifically mention about, which is well-known in the art, which Wu discloses, display to the user a user interface element indicating that the password does not match for the electronic credentials in response to the password failing to match, (displaying an error message, password is incorrect, password is invalid, when password do not match, para 114. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Theurer-Visa to implement these limitations and also one of ordinary skill in the art would have been motivated to do so 

Referring to claims 7, Wu also discloses a correction of the password in response to the password failing to match (change/update password, para 114).

Claims 5, 6, are rejected under 35 U.S.C. 103 as being unpatentable over Theurer-Visa in view of Kanov, Tschofenig, Alvarez and Wu and Sheck et al., 2015/0324400.
Referring to claim 5, Theurer-Visa also discloses providing the electronic credentials separately to an interface of a third-party service provider associated with the electronic credentials (different credentials, para 63). Wu also discloses to test the electronic credentials with the password that does not match (checking for an error, whether password is incorrect, whether password is invalid, displaying error message when password do not match, for example, old password versus new password, para 114). Theurer-Visa, Wu, Kanov and Tschofenig do not specifically mention about, which is well-known in the art, which Sheck discloses determining which of the electronic credentials successfully logs into the third-party service provider associated with the electronic credentials (credential history with credentials that provide login to the service provider, para 398, figure 104-106). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Theurer-Visa to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide determining which user provided credentials do not match. The knowing of which user provided credentials are correct for login, such credentials would be utilized for further logins so that the user can access information from the service provider, Sheck para 398, figure 104-106.  

Referring to claim 6, Sheck also discloses display user interface element indicating to the user which of the electronic credentials is valid and which is invalid, credential audit, displaying credentialed user information status when valid/invalid, para 398, figure 104-106).

Claims 13, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Theurer-Visa in view of Kanov, Bocanegra Alvarez, Tschofenig and Wu 2013/0198521.
Referring to claim 13, Theurer-Visa also discloses providing the electronic credentials separately to an interface of a third-party service provider associated with the electronic credentials (different credentials, para 63).  Theurer-Visa, Kanov, Tschofenig and Bocanegra do not specifically mention about, which is well-known in the art, which Wu discloses, display to the user a user interface element indicating that the password does not match for the electronic credentials in response to the password failing to match, (displaying an error message, password is incorrect, password is invalid, when password do not match, para 114. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Theurer-Visa to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide verifying the user provided credentials. If the credentials do not match then the error message is provided to the user so that user can provide the correct credentials, Wu para 114. 

Referring to claim 16, Wu also discloses a correction of the password in response to the password failing to match (change/update password, para 114).

Claims 14, 15, are rejected under 35 U.S.C. 103 as being unpatentable over Theurer-Visa in view of Kanov, Bocanegra Alvarez, Tschofenig and Wu and Sheck et al., 2015.
Referring to claim 14, Theurer-Visa also discloses providing the electronic credentials separately to an interface of a third-party service provider associated with the electronic credentials (different credentials, para 63). Wu also discloses to test the electronic credentials with the password that does not match (checking for an error, whether password is incorrect, whether password is invalid, displaying error message when password do not match, for example, old password versus new password, para 114). Theurer-Visa, Wu, Kanov, Tschofenig and Bocanegra do not specifically mention about, which is well-known in the art, which Sheck discloses determining which of the electronic credentials successfully logs into the third-party service provider associated with the electronic credentials (credential history with credentials that provide login to the service provider, para 398, figure 104-106). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Theurer-Visa to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide determining which user provided credentials do not match. The knowing of which user provided credentials are correct for login, such credentials would be utilized for further logins so that the user can access information from the service provider, Sheck para 398, figure 104-106.  

Referring to claim 15, Sheck also discloses display user interface element indicating to the user which of the electronic credentials is valid and which is invalid, credential audit, displaying credentialed user information status when valid/invalid, para 398, figure 104-106).




Response to Arguments
Applicant's arguments filed 3/22/21, pages 10-12 have been fully considered but they are not persuasive.  Therefore, rejection of claims 1-11, 13-21 is maintained. 
Regarding the applicant’s concern for the amended limitations, the rejections of the claims are updated accordingly.  Theurer-Visa discloses an apparatus, comprising:
a hardware computing device configured to aggregate a user’s data (aggregate user data, para 139, integrate user information) from a first plurality of third-party service providers (Nordstrom, Gap, service providers, figure 12a) over a data network for the user to access through a second plurality of third-party service providers (Fedex, UPS, para 155, amazon, Verizon, figure 12a);

    PNG
    media_image1.png
    513
    812
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    571
    430
    media_image2.png
    Greyscale

a portal module configured to monitor electronic credentials of the user used by the hardware computing device (application/portal para 61, to monitor payment methods 1210, Permissions, 1225, figure 12B, credential, figure 8a) to download the user’s data and configured to detect electronic credentials for the same third-party service provider from the first plurality being used for multiple third-party service providers from the second plurality (user credentials for the similar service provider, para 139, 63);  
Allow/permit authorization of aggregation of data using the electronic credentials from the multiple third-party service provider in response to a user selecting, within a graphical user interface, the multiple third-party services provider to allow/permit authorization of aggregation (figure 12, user selection of 1205 for the service provider(s), user selection of 1225 for permission(s) for the selected service provider(s), Unselecting permission(s) by user cancel the authorization, para 139, 63)

    PNG
    media_image3.png
    565
    757
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    559
    802
    media_image4.png
    Greyscale

Theurer-Visa does not specifically mention about, which is well-known in the art, which Kanov discloses, Similar electronic credentials, (same user credentials for multiple third-party service providers, without having to repeat the same change with each third part service provider, para 5, 50). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Theurer-Visa to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide convenience to the user for communicating with multiple third party service providers. Having similar credentials for authentication with multiple third party service providers would all the user to access information without repeating the same change with each third party service provider, para 5, 50.  
Kanov also discloses to detect the similar electronic credentials as similar in response to a username of the similar electronic credentials matching (Similar electronic credentials, same user credentials for [0027] The authentication device 23 then performs a search to identify available service providers/resources and displays information regarding one or more available service providers/resources on the user interface for selection by the user.  The known service providers information may be displayed together with the identified service providers information or instead of the identified service providers information.  In another embodiment, the user can enter the details of a required service provider 27 via the user interface. [0044] Following consent being granted, the authentication device may store information about whom the consent was granted with so that it is easier for the user to keep track of actions and to revoke given consent later, if required.  Since explicit consent for any actions taken by the service provider is required from the user, the user can later be confident that their data is only sent to parties that have previously been approved by the user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Theurer-Visa to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing revoking/terminating of the authorization/authentication that was provided by the user. Since explicit consent for any actions taken by the service provider is required from the user, the user can later be confident that their data is only sent to parties that have previously been approved by the user, para 44, 27.





Conclusion
	One of ordinary skilled in the art would readily know that, “Revoking/termination” authorization is obvious/implied, because the user can later be confident that their data is only sent to parties that have been approved by the user.
Tschofenig discloses, means for revoking authorization of aggregation of data [0027] The authentication device 23 then performs a search to identify available service providers/resources and displays information regarding one or more available service providers/resources on the user interface for selection by the user.  The known service providers information may be displayed together with the identified service providers information or instead of the identified service providers information.  In another embodiment, the user can enter the details of a required service provider 27 via the user interface. [0044] Following consent being granted, the authentication device may store information about whom the consent was granted with so that it is easier for the user to keep track of actions and to revoke given consent later, if required.  Since explicit consent for any actions taken by the service provider is required from the user, the user can later be confident that their data is only sent to parties that have previously been approved by the user.

Pertinent references:
ZHANG, XIAOLONG 20140310385, [0031] In Step S106, third-party service provider(s) selected to receive the first media file is obtained, e.g., by the public platform server.  For example, the third-party service provider(s) can be registered with the public platform server to obtain a corresponding service account.  After the user logins to the public platform server, a plurality of third-party service providers may be displayed on an interactive interface of the public platform.  The plurality of third-party service providers can be displayed as a list.  The public platform server can obtain information of one or more third-party service provider(s) that the user selected from the plurality of third-party service providers.  The selected one or more third-party service provider(s) can be used to receive the first media file sent by the user.   
McCullough et al., 20140324502, 
[0044] Actuation of the choose a service (220) button may direct the user (FIG. 1, 100) to another user interface where the user (FIG. 1, 100) may choose a service before choosing a particular date or time that the service is to be provided.  As briefly described above, the user (FIG. 1, 100) may be directed first to a user interface describing all types of services available to the user (FIG. 1, 100).  Selection of a type of service may then further direct the user (FIG. 1, 100) to another user interface with a list of third-party service providers which can provide that type of service.  After selection of a third party service provider and entering into a contract with the service provider, the user (FIG. 1, 100) may then be directed to an interface similar to the interface provided to the user (FIG. 1, 100) after actuating the schedule an event (215) button.  In this case, the user (FIG. 1, 100) may select a time and date on which the service is to be provided to or on behalf of the honoree.
SHAH; Yogendra C., 20170374070, para 42 for last line of claim 3, 
Facebook/Google allowing user to login using same credential which implicit that when the user credential is updated, the updated credential is needed to login for access to the provider.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARESH N PATEL/Primary Examiner, Art Unit 2493